DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a FINAL REJECTION in response to applicant’s claim amendments and arguments filed November 23, 2020.  Claims 1, 3, 6, 7, 9, 10, 12, and 14 are currently amended.  Claims 2 and 5 are canceled.  Claims 21 and 22 are newly added.  Claims 1, 3, 4, and 6-22 are pending review in this correspondence.

Drawings
The drawings were received on November 23, 2020.  These drawings are acceptable.

Specification
The amendment to Para. 0090 of the specification was received on November 23, 2020.  This amendment is acceptable.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Response to Amendment
	Rejection of claims 1-20 under 35 U.S.C. 112(b) for being indefinite withdrawn in view of applicant’s claim amendments filed November 23, 2020.
	Rejection of claims 1 and 20 as being anticipated by Mostowfi et al (US 2014/0369889 A1) is modified in view of applicant’s claim amendments.
	Rejection of claim 19 as being unpatentable over Mostowfi et al (US 2014/0369889 A1) in view of Linder et al (US 2013/0224075 A1) is maintained.

Claim Interpretation
	Applicant should note that terminology such as “can be” is not a positive recitation of the claimed subject matter.  The incorporation of said language renders any limitations that follow as an unnecessary feature of the claim, and as such, any cited prior art does not have to teach the limitation(s) that follow said terminology (See claims 1, 4, and 6).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 17, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mostowfi et al (US 2014/0369889 A1).
	With respect to claim 1, Mostowfi discloses a device for handling a sample comprising: 
a pump (syringe pump injects sample of crude oil to reservoir 903); 
a pump chamber (optical cell 913); and 
a valve arrangement (first and second switching valves 904 and 911); and
a mixing chamber (microfluidic chip 301);
wherein, said pump will provide a liquid sample from a sample source to said pump chamber, said liquid sample passing through said valve arrangement (See Para. 0030 and Fig. 9); 
wherein, while said liquid sample is moving through said valve arrangement, a liquid additive (solvent such as toluene from first solvent pump 905, See Para. 0031 and Fig. 9) is simultaneously pulled from an additive source through said valve arrangement and said liquid sample and said liquid additive are mixed in said pump chamber by the action of said pump to form a mixture (See Para. 0024); 
wherein said mixture can be moved from said pump chamber to said mixing chamber through said valve arrangement by said pump, said mixture being agitated by said movement (See claim interpretation section above); and 
wherein a measurement can be taken of said liquid sample and liquid additive mixture in said pump chamber (optical cell can take the form of a spectrometer, See Para. 0030).
With respect to claim 6, Mostowfi discloses a device for handling a sample comprising: 
a pump (syringe pump injects sample of crude oil to reservoir 903); 
a pump chamber (optical cell 913); and 
a valve arrangement (first and second switching valves 904 and 911); and

wherein, said pump will provide a liquid sample of an emulsion (crude oil) from a sample source to said pump chamber, said liquid sample passing through said valve arrangement (See Para. 0030 and Fig. 9); 
wherein, while said liquid sample is moving through said valve arrangement, a liquid additive (solvent such as toluene from first solvent pump 905, See Para. 0031 and Fig. 9) is simultaneously pulled from an additive source through said valve arrangement and said liquid sample and said liquid additive are mixed in said pump chamber by the action of said pump to form a mixture (See Para. 0024); 
wherein said mixture can be moved from said pump chamber to said mixing chamber through said valve arrangement by said pump, said mixture being agitated by said movement (See claim interpretation section above); and 
wherein a measurement can be taken of said liquid sample and liquid additive mixture in said pump chamber (optical cell can take the form of a spectrometer, See Para. 0030).
With respect to claim 7, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The claim is dependent upon claim 6, which is drawn to a device.  Thus, the specifics of the measurement should be recited in terms that depict how the structure of the device would result in the claimed state of measurement of the emulsion.
With respect to claim 8, Mostowfi discloses that said liquid additive is a solvent separating a first immiscible from said emulsion (See Para. 0024 for discussion of how solvent port 305 can be used to introduce a solvent such as toluene or an alkane to the microfluidic chip, wherein in the case of the introduction of an alkane, asphaltene in the sample precipitates as asphaltene flock disposed in maltenes).

With respect to claim 20, Mostowfi discloses that said measurement is a light absorption measurement (See Para. 0030 for discussion of how the optical cell can take the form of a spectrometer).
With respect to claim 22, Mostowfi discloses that said measurement is a light absorption measurement (See Para. 0030 for discussion of how the optical cell can take the form of a spectrometer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostowfi et al (US 2014/0369889 A1) in view of Linder et al (US 2013/0224075 A1).
Refer above for the disclosure of Mostowfi.
With respect to claim 19 and 21, Mostowfi fails to disclose that the measurement is a fluorescence measurement.
	Linder teaches devices for the analysis of samples, wherein a variety of determination techniques may be used to analyze a sample components or other component or condition associated with a microfluidic system of cassettes.  Determination techniques may include luminescence techniques such as photoluminescence, i.e. fluorescence, chemiluminescence, bioluminescence, and/or chemiluminescence (See Para. 0139).
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate fluorescence as a technique to analyze a sample component or other components in the device of Mostowfi, as taught by Linder, for the purposes of providing a variety of measurement techniques that may more efficiently detect a desired moiety, particularly when dependent upon characteristics that most define said moiety (i.e. fluorophore).
Allowable Subject Matter
Claims 3, 4, 9-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach: a) that an additional liquid additive is simultaneously pulled from an additional additive source through said valve arrangement (claim 3); b) that the first immiscible is moved from said sample chamber to said mixing chamber through said valve arrangement by the pump and what remains of said emulsion after said first immiscible is left in said pump chamber (claim 11); and c) that said emulsion is an oil and water emulsion (claims 16 and 18).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        February 26, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798